      Case 4:20-cv-03867 Document 42 Filed on 06/03/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              June 03, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

VANESSA GARRETT JACKSON,                         §
                                                 §
                      Plaintiff,                 §
                                                 §
v.                                               §     CIVIL ACTION NO. H-20-3867
                                                 §
EK REAL ESTATE SERVS. OF NY, LLC,                §
ET AL.,                                          §
                                                 §
                      Defendants.                §

                                             ORDER

       Counsel for the parties have advised the court that an amicable settlement has been

reached in this action. This case is dismissed on the merits, without prejudice to the right of

counsel to move for reinstatement within 30 days on presentation of adequate proof that the

settlement could not be consummated. All motions currently pending are denied without

prejudice. Any movant seeking to resubmit or reurge those motions must do so within 14 days

from the date any motion for reinstatement is filed.

       SIGNED on June 3, 2021, at Houston, Texas.



                                                     ___________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge
